Citation Nr: 1523101	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In an April 1983 report of medical history at separation, the Veteran reported that she was hospitalized for severe depression in service.  While the RO has already requested all service medical records for the Veteran, the hospital records from any inpatient hospitalization may be located in a separate repository, and it is not clear whether they were specifically requested.  On remand, the AOJ must make all attempts necessary to obtain these records. 

The September 2009 rating decision indicates a review of private psychological records from Dr. Rhonda Cameron.  On review, it appears that these records are no longer associated with the record.  Therefore, the Veteran should be provided an opportunity to submit the records directly, or to authorize VA to obtain those records on her behalf.  All available VA and non-VA treatment records should be obtained, to include any records provided by the clinicians identified in the Board hearing transcript.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was provided VA psychiatric examinations in September 2009 and January 2010 at which time she reported multiple childhood traumas.  Apparently, on that history, the examiners found that the Veteran's psychiatric disabilities preexisted her service.  On a review of the evidence, the Board finds that the Veteran's lay statements of childhood traumas are not sufficient under the law to establish that she clearly and unmistakable had a psychiatric disability preexisting entrance service, and thus her statements alone are therefore insufficient to rebut the presumption of soundness.  Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute medical evidence sufficient to overcome the presumption of soundness, even when recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  As the Veteran's enlistment examination report does not show that she had any previous diagnoses of psychiatric disabilities, and in the absence of any medical evidence indicating a psychiatric diagnosis prior to service, the Veteran must be presumed to have been sound on entry.  38 U.S.C.A. § 1111 (West 2014).  As the September 2009 and January 2010 opinions are based on the presumption that the Veteran had a psychiatric disability prior to service, they are inadequate, and the Veteran should be scheduled for a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Request any service inpatient clinical hospital records from the appropriate repository for any mental health treatment the Veteran may have had from February 1983 to April 1983 during service.  Make all attempts necessary to obtain the records, and document attempts to obtain the records. 

2.  Request all available VA and non-VA treatment records for the Veteran's psychiatric disability, to specifically include records from Dr. Rhonda Cameron from December 2008 to May 2009 and records from the clinicians identified in the Board hearing transcript: Dr. Maria Catalano, Dr. Bonita, and Dr. Clark.  The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent of severity, and etiology of any psychiatric disabilities found.  The examiner must review the claims file and should note that review in the report.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service personal assault.

(a)  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to an in-service stressor of personal assault has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD pursuant to DSM-IV have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the in-service personal assault or military sexual trauma.

(b)  With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to specifically include depressive disorder, is related to any incident of the Veteran's active duty service, to include the in-service events of personal assault or military sexual trauma.

(c)  The examiner must address the service medical records initial inservice diagnosis of adjustment disorder and the diagnosis of a personality disorder upon discharge.  Does the change in diagnoses represent a progression of the prior diagnoses, correction of an error in the prior diagnoses, or development of a new and separate condition?  Is any current psychiatric disability related to a continuation of that disability noted during service?

(d)  The examiner must address the Veteran's lay statements and the service medical records noting reports of malaise and depression.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




